Title: From George Washington to Major General Nathanael Greene, 17 November 1778
From: Washington, George
To: Greene, Nathanael


  
    Sir
    Head Quarters [Fredericksburg, N.Y.] Novr 17th 1778
  
The information I gave you respecting the Forage department, was only meant to excite a close attention to the conduct of those who are employed in the execution of this branch of business; suspicions of unfair dealing, in some of them, having been imbibed.
No direct charge, or regular information, was lodged against the forage Master in this department; for if there had, I should have proceeded in a different manner, than barely suggesting suspicion—Genl Scott of this State, to the best of my recollection, was the Gentn who intimated, that there was reason to apprehend, that from the Wheat which was run through the Mills for forage, a small quantity of the finest Flour was taken from every Bushel, without crediting the public for it—It is possible, upon application to him, a clue may be had to the discovery, if the suspicions are well founded.
One thing I can relate to you with certainty, and that is, that it is matter of suprize to every body, that a Mr Bostick (I think he is called) who never could take such care of his own Affairs as to escape a Goal, should be entrusted with the management of public business. Such a choice, independant of every other consideration, is sufficient to create suspicions of Public injury from neglect or inability, if no other cause. I am Sir Yr Most Obedt Hbe Servt

  Go: Washington

